2020 IL 125165



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 125165)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                           KEITH GAINES, Appellee.


                             Opinion filed September 24, 2020.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Kilbride, Karmeier, Theis, Neville,
     and Michael J. Burke concurred in the judgment and opinion.



                                         OPINION

¶1       Following the trial court’s sua sponte vacatur of defendant’s negotiated guilty
     plea in response to several comments made by defendant, defendant was convicted
     of felony criminal trespass to a residence (720 ILCS 5/19-4(a)(2) (West 2014)) and
     domestic battery (id. § 12-3.2(a)(2)) at a bench trial. The appellate court reversed.
     Relevant here, the appellate court determined that jeopardy had attached when the
     circuit court of Will County accepted defendant’s guilty plea and that the trial court
     abused its discretion in vacating the guilty plea sua sponte. Thus, the appellate court
     held that defendant’s subsequent bench trial violated the double jeopardy clauses
     of the United States Constitution (U.S. Const., amend. V), the Illinois Constitution
     of 1970 (Ill. Const. 1970, art. I, § 10), and section 3-4(a)(3) of the Criminal Code
     of 2012 (Code) (720 ILCS 5/3-4(a)(3) (West 2014)). Despite defendant’s forfeiture
     of the double jeopardy challenge, the appellate court held that the error was plain
     and amounted to structural error. We allowed the State’s petition for leave to
     appeal. Ill. S. Ct. R. 315 (eff. July 1, 2018).


¶2                                     BACKGROUND

¶3       After a dispute at his parents’ house, defendant was charged with criminal
     damage to property (count I) (720 ILCS 5/21-1(a) (West 2014)), criminal trespass
     to a residence (count II) (id. § 19-4(a)(2)), misdemeanor criminal damage to
     property (count III) (id. § 21-1(a)(1)), misdemeanor domestic battery (count IV)
     (id. § 12-3.2(a)(2)), and misdemeanor aggravated assault (count V) (id. § 12-
     2(c)(1)).

¶4      The transcript from defendant’s plea hearing reveals the following:

            “MS. RABENDA [(ASSISTANT STATE’S ATTORNEY)]: Your Honor,
        as to Mr. Gaines, the State would be recommending if the defendant were to
        plead to an amended Domestic Battery, Class A Misdemeanor on Count IV and
        Criminal Damage to Property on Count III.

            THE COURT: Are those all Class A misdemeanors?

           MS. RABENDA: Yes. 24 months of reporting probation, 158 days, day for
        day credit for time served, time considered served.

            THE COURT: How many days was that, please?

           MS. RABENDA: 158. I would make a motion to nolle prosequi all
        remaining counts and the defendant would attend an anger management
        program or provide proof of completion thereof.




                                              -2-
    THE COURT: Okay. If Mr. Dawson and Ms. Crawford, if you would just
stand by for a minute.

   Mr. Gaines, do you see that document? Is that your signature?

   DEFENDANT GAINES: Yes, Sir.

    THE COURT: Do you understand that by pleading guilty there isn’t going
to be a trial of any kind in this case. These are all Class A Misdemeanors, the
maximum punishment is a fine of up to $2,500 and/or up to 364 days in the Will
County Jail.

   By pleading guilty you are giving away your right to remain silent by
admitting to me that you committed these crimes. You are also giving away
your right to a jury trial where 12 people would be selected randomly from the
community to determine your guilt or innocence. Once you do that, that right is
gone, it’s gone forever and you can’t get it back.

    You heard the Assistant State’s Attorney tell me there was a plea agreement
in your case. Is what she told me your understanding of the agreement?

   DEFENDANT GAINES: Yes, Sir.

    THE COURT: You understand I don’t have to go along with that, that I can
sentence you to anything that the law would allow once you plead guilty?

   DEFENDANT GAINES: Yes, sir.

   THE COURT: Brief statement of facts, Ms. Rabenda?

    MS. RABENDA: Your Honor, one other admonishment. I believe that the
defendant is on parole for residential burglary.

   THE COURT: But you’re reducing this to a misdemeanor, right?

   MS. RABENDA: Correct.

   THE COURT: Okay.




                                   -3-
    MS. RABENDA: Statement of facts. If called to testify, witnesses for the
State would testify that officers met with Latoya [sic] Gaines who indicated that
she had come home and discovered her son, being the defendant, in the house
and that he was not welcome there. She ordered him to leave. He did not do so.
She went upstairs and when she came back down he was still there. She asked
him what he was doing. He grabbed her about the neck. She had difficulty
breathing. She tried to call for her husband but the defendant grabbed and broke
her phone.

    The defendant ran outside and began throwing landscaping bricks at the
house windows and screen door. The defendant’s father came home and told
the defendant to stop. The defendant threw bricks at him but missed. Damage
was done to Lee Gaines’ Chevrolet Silverado. Windows were broken on the
house, the door and there were scratches on LaToya’s [sic] neck.

   THE COURT: And you’re reducing these to misdemeanors?

   MS. RABENDA: Yes, Your Honor. I have had a number of conversations
with the named victims in this matter and that was part of their request.

   THE COURT: Is that what happened, Mr. Gaines?

     DEFENDANT GAINES: Not—no, but I don’t want to be in here fighting
it. I’d rather—

    THE COURT: Okay. Well, let me ask you this. If you don’t agree that that’s
what happened, do you think that’s what the witnesses would say if they were
here?

   DEFENDANT GAINES: Yeah.

    THE COURT: Show the Court finds that defendant’s plea of guilty and his
waiver of his right to remain silent and his waiver of his right to a jury trial to
be knowing and intelligently entered into and executed in writing, accepted by
the Court.

   Prior criminal history?




                                     -4-
            MS. RABENDA: Your Honor, the defendant has a residential burglary from
        2012 that he was given four years in [the Department of Corrections]. He’s on
        parole. I believe he has less than a week left on that parole. He has a DUI from
        2013 that he received conditional discharge and a theft adjudication of a
        delinquent minor from 2011. It was a misdemeanor.

            THE COURT: Is that accurate, Mr. Phillips?

            MR. PHILLIPS [(DEFENSE ATTORNEY)]: Yes, Judge.

            THE COURT: Sir, you have the right to make a statement. Anything you
        say, I’ll take it into account. If on the other hand you don’t want to say anything,
        you don’t have to. If you don’t say anything I won’t hold it against you. Is there
        anything you want to say?

            DEFENDANT GAINES: I know this looks bad—

            THE COURT: I’m sorry, what did you say?

             DEFENDANT GAINES: I want to say I know it sounds bad in the statement
        that was given, but if it was to go to trial no one would be coming to court. Or
        if they did they would say that—

            THE COURT: Okay. The plea is rejected. The felonies are reinstated. What
        day do you want to set this for trial? I won’t participate in any 402 conferences
        in this case.”

¶5      Defendant did not object.

¶6       At the conclusion of defendant’s bench trial, defendant was found guilty of
     felony criminal trespass to a residence (count II) and misdemeanor domestic battery
     (count IV). The trial court merged the convictions, entered judgment on the
     criminal trespass count, and imposed a sentence of five years’ imprisonment.
     Defendant did not raise a double jeopardy argument in his posttrial motion.

¶7        On appeal, defendant argued that the State failed to prove him guilty beyond a
     reasonable doubt of criminal trespass to a residence and, for the first time, that the
     trial court’s sua sponte vacatur of his guilty plea and subsequent trial on all five




                                             -5-
       counts violated the double jeopardy clauses of the United States Constitution and
       the Illinois Constitution (U.S. Const., amend. V; Ill. Const. 1970, art. I, § 10).

¶8         The appellate court determined that the State failed to prove defendant guilty
       beyond a reasonable doubt of criminal trespass to a residence and vacated the
       conviction. 2019 IL App (3d) 160494, ¶ 22. The appellate court also concluded that,
       because defendant never pled guilty to counts I, II, and V, jeopardy did not attach
       to those nol-prossed charges and no double jeopardy violation occurred. Id. ¶ 25.

¶9         A majority of the appellate court did, however, opt to review whether jeopardy
       attached to defendant’s guilty plea for second-prong plain error. Id. ¶ 27. First, the
       appellate majority concluded that jeopardy had attached because the trial court had
       unequivocally accepted defendant’s guilty plea. Id ¶ 30.

¶ 10       Next, the appellate majority considered whether the trial court had improperly
       terminated the guilty plea proceedings and thus subjected defendant to
       reprosecution in violation of the double jeopardy clause. Id. ¶ 31. The appellate
       majority turned to People v. Cabrera, wherein the appellate court explained that,
       “ ‘just as a jury or bench trial may terminate properly, allowing for retrial when, for
       example, “manifest necessity” compels such an outcome [citation], by implication,
       if the original guilty plea hearing is terminated properly under Illinois law, a
       successive prosecution is not barred under section 3-4(a)(3).’ ” Id. ¶ 32 (quoting
       People v. Cabrera, 402 Ill. App. 3d 440, 449 (2010)). The appellate majority then
       considered when a trial court may sua sponte withdraw its acceptance of a
       defendant’s guilty plea and properly terminate the guilty plea proceeding. Id. ¶ 33.
       The appellate majority looked to the following passage from this court’s decision
       in People v. Hancasky for guidance:

          “ ‘[W]e believe it follows that a court may set aside or withdraw a plea of guilty,
          on its own motion and without the consent of a defendant, in cases where the
          evidence shows that the defendant is insane, or under some similar disability,
          or where the court has good reason to doubt the truth of the plea, or where it is
          affirmatively shown that the plea of guilty was induced by some promise on the
          part of the State’s Attorney or others in authority, or where it is obvious that a
          defendant has been misinformed as to his rights.’ ” (Emphasis in original.) Id.
          (quoting People v. Hancasky, 410 Ill. 148, 154-55 (1951)).




                                                -6-
¶ 11       Observing that Cabrera cited Hancasky for the proposition that a trial court
       may withdraw a guilty plea when it has good reason to doubt the truth of the plea,
       the appellate majority concluded that the Cabrera court had equated this rule with
       a claim of innocence by the defendant. Id. ¶ 34 (noting the Cabrera court’s
       statement that “ ‘[u]nder well-established Illinois case law, a circuit court has
       discretion to accept or reject a guilty plea where the defendant proclaims his
       innocence’ ” (quoting Cabrera, 402 Ill. App. 3d at 451)). The appellate majority
       cited several reasons (id. ¶¶ 35-44) in support of its conclusion that, unlike in
       Cabrera where defendant made a claim of innocence, there was “no evidence to
       show that the guilty plea proceeding terminated properly, *** [and thus] the trial
       court improperly terminated [defendant’s] plea hearing under section 3-4(a)(3) of
       the Code and, therefore, the subsequent trial constituted double jeopardy” (id. ¶ 45).
       The appellate majority explained:

              “In circumstances where, as here, defendant has entered into a fully
          negotiated plea agreement admitting to the commission to two crimes and has
          orally admitted to the commission of those crimes in open court and where that
          agreement or confession has been accepted by the trial judge on the record in
          open court and where the trial court vacates the entire plea without a clear and
          unequivocal claim by defendant of innocence of the crimes to which he has pled
          guilty, jeopardy is terminated and the statute precludes defendant’s trial for
          those crimes because such trial is a violation of his constitutional right not to be
          placed twice in jeopardy for the same offenses.” Id. ¶ 44.

¶ 12       Further, the appellate majority held that the double jeopardy violation amounted
       to structural error. Id. ¶ 46. Finally, as to the issue of the proper remedy, the
       appellate majority determined that there was no standing conviction because
       defendant was never sentenced on the charges to which he pled guilty. Id. ¶ 47. In
       light of this determination, the appellate majority remanded the matter to the trial
       court with directions to vacate the mittimus and order defendant’s release. Id.

¶ 13       Though Justice Schmidt agreed that the evidence was insufficient to sustain
       defendant’s conviction for criminal trespass, he “disagree[d] with the findings that
       (1) the trial court erred in sua sponte vacating defendant’s guilty plea, (2) [the]
       protections against double jeopardy attached, and (3) defendant entered into a fully
       negotiated plea agreement.” Id. ¶ 52 (Schmidt, J., concurring in part and dissenting




                                               -7-
       in part). Justice Schmidt concluded that the trial court’s sua sponte vacatur of the
       plea was not clear or obvious error “where the defendant did all but shout ‘I am
       innocent’ during the proceedings.” Id. ¶ 54. Accordingly, Justice Schmidt would
       find that the trial court did not abuse its discretion and that there was thus no need
       to conduct a plain error analysis. Id. Because jeopardy had not terminated
       improperly, Justice Schmidt opined that, due to the principle of “continuing
       jeopardy,” the protections against double jeopardy were never triggered even if
       jeopardy had attached. Id. ¶¶ 56, 59. Justice Schmidt concluded that jeopardy had
       not attached to the guilty plea because the circuit court had not fully accepted it. Id.
       ¶ 58. Finally, Justice Schmidt disputed the majority’s finding that defendant’s plea
       was fully negotiated. Id. ¶ 62. Instead, Justice Schmidt deemed the plea to be only
       partially negotiated. Id. ¶ 64.


¶ 14                                        ANALYSIS

¶ 15       The State asks this court to reverse the portion of the appellate majority’s
       judgment holding that defendant’s domestic battery conviction violates the
       prohibition against double jeopardy. The State asserts that, because jeopardy had
       neither attached nor terminated improperly, defendant’s double jeopardy claim
       fails. Specifically, the State contends that jeopardy did not attach because the trial
       court had not found defendant guilty nor imposed a sentence. As neither this court
       nor the United States Supreme Court have pinpointed the moment at which a guilty
       plea is accepted for purposes of determining when jeopardy attaches, the State also
       encourages this court revisit its holding in People v. Jackson, 118 Ill. 2d 179 (1987),
       overruled on other grounds by People v. Stefan, 146 Ill. 2d 324, 336-37 (1992).
       Relevant here, Jackson rejected an argument that jeopardy does not attach to a
       guilty plea until a sentence has been imposed and a judgment of conviction has
       been entered. Jackson, 118 Ill. 2d at 188. In the event we decline the State’s
       invitation to revisit Jackson, the State maintains that, consistent with Jackson,
       jeopardy attaches, at the earliest, when a trial court accepts a guilty plea by entering
       a finding of guilty. See Cabrera, 402 Ill. App. 3d at 448. However, the State
       advocates for a determination by this court that jeopardy instead attaches to a guilty
       plea when the court imposes a sentence. Because the trial court did not impose
       sentence, signal its intended sentence, or agree to the State’s recommendation, the




                                                -8-
       State asserts that the court’s endorsement of the plea was only tentative and thus
       jeopardy did not attach.

¶ 16       The State argues further that, even if jeopardy attached, the trial court properly
       exercised its discretion in vacating the plea. Accordingly, jeopardy did not
       terminate improperly such that defendant’s bench trial amounted to double
       jeopardy. See 720 ILCS 5/3-4(a) (West 2014). Finally, because the court entered
       judgment only on defendant’s criminal trespass conviction, which was vacated by
       the appellate court, the State asks this court to remand to the trial court for
       sentencing on defendant’s domestic battery conviction.

¶ 17       Defendant counters that jeopardy attached when the trial court found that
       defendant had voluntarily waived his rights and agreed to plead guilty, found the
       factual basis sufficient, and accepted the plea of guilty to misdemeanor domestic
       battery. Defendant disputes that a finding of guilty or the imposition of a sentence
       was necessary for jeopardy to attach to his guilty plea. Alternatively, defendant
       argues that, if this court adopts a rule that jeopardy attaches at sentencing, it should
       find that the trial judge’s acceptance of what defendant deems a fully negotiated
       plea operated as a de facto sentencing hearing whereby the court imposed the
       State’s recommended sentence despite its admonition to defendant that it was not
       bound by the recommendation and could impose any sentence allowed by law.
       Defendant also asserts that the court improperly terminated jeopardy by sua sponte
       vacating his plea where he did not claim to be innocent and attempt to enter an
       Alford plea. See North Carolina v. Alford, 400 U.S. 25, 38-39 (1970); People v.
       Barker, 83 Ill. 2d 319, 332-33 (1980). Lastly, defendant urges this court to affirm
       the appellate court’s order remanding “the matter to the trial court with directions
       to vacate the mittimus and order [defendant’s] release.” See 2019 IL App (3d)
160494, ¶ 47. Alternatively, defendant asks this court to reinstate the guilty plea
       and remand the cause for resentencing.

¶ 18       Because defendant failed to object at trial and include the alleged error in a
       posttrial motion, our consideration of whether a double jeopardy violation occurred
       is subject to plain error review. See People v. Thompson, 238 Ill. 2d 598, 611-12
       (2010). However, the plain error rule allows a reviewing court to consider
       unpreserved claims of error where




                                                -9-
          “(1) a clear or obvious error occurred and the evidence is so closely balanced
          that the error alone threatened to tip the scales of justice against the defendant,
          regardless of the seriousness of the error, or (2) a clear or obvious error occurred
          and that error is so serious that it affected the fairness of the defendant’s trial
          and challenged the integrity of the judicial process, regardless of the closeness
          of the evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

       Under both prongs, the burden of persuasion lies with the defendant. Thompson,
238 Ill. 2d at 613.

¶ 19       Here, defendant argues that the appellate majority properly determined that the
       double jeopardy violation constituted structural error. 2019 IL App (3d) 160494,
       ¶ 46. “An error is typically designated as structural only if it necessarily renders a
       criminal trial fundamentally unfair or an unreliable means of determining guilt or
       innocence.” Thompson, 238 Ill. 2d at 609. In such a case, prejudice to the defendant
       is presumed. People v. Herron, 215 Ill. 2d 167, 187 (2005).

¶ 20      Defendant does not seek plain error review under the first prong, so we confine
       our review to the second prong. We begin by ascertaining whether any error
       occurred. See People v. Walker, 232 Ill. 2d 113, 124-25 (2009).


¶ 21                               Whether Jeopardy Attached

¶ 22       “The double jeopardy clause of the fifth amendment to the United States
       Constitution, made applicable to the states through the fourteenth amendment,
       provides that no persons shall ‘be subject for the same offence to be twice put in
       jeopardy of life or limb.’ ” People v. Bellmyer, 199 Ill. 2d 529, 536-37 (2002)
       (quoting U.S. Const., amend. V). “The double jeopardy clause protects against three
       distinct abuses: (1) a second prosecution for the same offense after acquittal; (2) a
       second prosecution for the same offense after conviction; and (3) multiple
       punishments for the same offense.” People v. Placek, 184 Ill. 2d 370, 376-77
       (1998). “The Fifth Amendment’s prohibition against placing a defendant ‘twice in
       jeopardy’ represents a constitutional policy of finality for the defendant’s benefit
       ***.” United States v. Jorn, 400 U.S. 470, 479 (1971). The underlying idea behind
       the prohibition against double jeopardy




                                               - 10 -
          “is that the State with all its resources and power should not be allowed to make
          repeated attempts to convict an individual for an alleged offense, thereby
          subjecting him to embarrassment, expense and ordeal and compelling him to
          live in a continuing state of anxiety and insecurity, as well as enhancing the
          possibility that even though innocent he may be found guilty.” Green v. United
          States, 355 U.S. 184, 187-88 (1957).

¶ 23       Both the Illinois Constitution of 1970 (Ill. Const. 1970, art. I, § 10) and section
       3-4(a) of the Code (720 ILCS 5/3-4(a) (West 2014)) ensure this same protection.
       See Bellmyer, 199 Ill. 2d at 537.

¶ 24       Defendant maintains that his subsequent bench trial subjected him to a second
       prosecution on the misdemeanor domestic battery charge. Whether defendant was
       twice placed in jeopardy for the same offense presents a question of law subject to
       de novo review. See People v. Galan, 229 Ill. 2d 484, 497 (2008).

¶ 25      “The starting point in any double jeopardy analysis, of course, is determining
       whether or not jeopardy had attached.” People ex rel. Mosley v. Carey, 74 Ill. 2d
527, 534 (1979). The following rules govern:

              “In Illinois, jeopardy attaches in a jury trial when the jury is empaneled and
          sworn. [Citation.] In a bench trial, jeopardy attaches ‘ “when the first witness is
          sworn and the court begins to hear evidence.” ’ [Citation.] Finally, jeopardy
          attaches to a guilty plea when the guilty plea is accepted by the trial court.
          [Citations.]” Bellmyer, 199 Ill. 2d at 538.

¶ 26       The understanding that jeopardy attaches to a guilty plea when the guilty plea
       is accepted by the trial court is echoed in section 3-4(a), “Effect of former
       prosecution,” which provides in relevant part:

          “A prosecution is barred if the defendant was formerly prosecuted for the same
          offense, based upon the same facts, if that former prosecution:

                                               ***

                   *** was terminated improperly after the jury was impaneled and sworn
              or, in a trial before a court without a jury, after the first witness was sworn
              but before findings were rendered by the trier of facts, or after a plea of




                                               - 11 -
              guilty was accepted by the court.” (Emphasis added) 720 ILCS 5/3-4(a)
              (West 2014).

¶ 27       However, this court must now address the issue of when a guilty plea is
       accepted by a trial court. As indicated, this court’s decision in Jackson touched on
       the issue. 118 Ill. 2d 179. In Jackson, the defendant agreed to plead guilty to driving
       under the influence (DUI) and illegal transportation of alcohol. Id. at 183. The court
       admonished the defendant as to his guilty pleas, accepted the pleas, and set a
       sentencing date. Id. Before the sentencing date, however, the court granted the
       State’s motion to enter a nolle prosequi as to both charges. Id. Thereafter, the State
       indicted the defendant on two counts of reckless homicide. Id. The trial court
       granted the defendant’s motion to dismiss count II on double jeopardy grounds and
       ruled that evidence of his DUI and illegal transportation of alcohol would not be
       admissible as to count I. Id. The appellate court affirmed, and the State was granted
       leave to appeal. Id.

¶ 28      Relevant here, Jackson addressed the State’s initial argument that the defendant
       had not been placed in jeopardy on the DUI charge because it had nol-prossed that
       charge after the plea but before a sentence had been imposed. Id. at 188. In other
       words, the State’s position was that jeopardy did not attach because a judgment of
       conviction had not yet been entered. Id.

¶ 29       Jackson explained that, in People v. Chatman, “this court said that the concept
       of jeopardy requires that the accused be placed on trial for the offense charged at a
       judicial proceeding aimed at reaching a final determination of his guilt or innocence
       of that offense.” Id. (citing People v. Chatman, 38 Ill. 2d 265, 270 (1967)). In both
       the bench and jury trial contexts, “it is not necessary, for jeopardy to attach, that a
       judgment of guilty or not guilty be entered.” Id. The court also observed that the
       defendant had been admonished as to the effect of his guilty plea and persisted in
       his plea and that the plea was accepted by the court. Id. at 189. Accordingly,
       “[n]othing further remained to be done to determine the defendant’s guilt of the
       offense charged.” Id.

¶ 30       We see no reason to depart from Jackson. In the context of a guilty plea, a
       formal finding of guilt or the imposition of a sentence is not necessary for jeopardy
       to attach. Where a defendant enters a plea of guilty, “it is unnecessary for the court
       to enter such a finding.” See People v. Dodge, 411 Ill. 549, 550 (1952) (rejecting



                                               - 12 -
       argument that the trial court lacked jurisdiction to enter a sentence after the
       defendant pleaded guilty because it had not first entered a finding and verdict);
       People v. Bute, 396 Ill. 588, 591 (1947) (stating that, where a defendant enters a
       plea of guilty, “it follows, as a legal inference, that the court finds the defendant
       guilty and it is not necessary for the court to enter such a finding”). We further
       observe that this rule conforms with the established understanding of when
       jeopardy attaches in the bench or jury trial contexts—which occurs well before
       sentencing. See Jackson, 118 Ill. 2d at 188; People v. Guillen, 2014 IL App (2d)
131216, ¶ 32; see also, e.g., Peiffer v. State, 88 S.W.3d 439, 445 (Mo. 2002) (en
       banc) (“sentencing has never been a prerequisite to the attachment of jeopardy”).
       The plain text of section 3-4(a) also makes no mention of the entry of a finding of
       guilt or sentencing. See 720 ILCS 5/3-4(a) (West 2014).

¶ 31       At the point of sentencing, moreover, a court has already adjudged a defendant
       guilty; the imposition of a sentence is no longer a possibility but a given. The word
       “jeopardy” is understood as placing the defendant at risk or danger of conviction
       and punishment. See Black’s Law Dictionary 963 (10th ed. 2014) (defining
       “jeopardy” as “[t]he risk of conviction and punishment that a criminal defendant
       faces at trial”); Webster’s Third New International Dictionary 1213 (2002)
       (defining “jeopardy” as “the danger that an accused person is subjected to when
       duly put upon trial for a criminal offense”); see also Green, 355 U.S. at 187 (“The
       constitutional prohibition against ‘double jeopardy’ was designed to protect an
       individual from being subjected to the hazards of trial and possible conviction more
       than once for an alleged offense.” (Emphasis added.)). The only potential risk
       associated with sentencing is that the amount or kind of punishment a defendant is
       to receive will be greater or different than agreed to or anticipated. Accordingly,
       we do not believe that a defendant’s sentence informs the analysis of whether
       jeopardy has attached to a guilty plea. We thus need not reach the remainder of the
       State’s arguments on this point nor the defendant’s alternative arguments made in
       the event that this court adopts a rule that jeopardy does not attach until sentencing.

¶ 32       At the moment a trial court accepts a defendant’s plea of guilty, the defendant
       forgoes a trial on the merits and abandons several fundamental rights. Santobello v.
       New York, 404 U.S. 257, 264 (1971) (Douglas, J., concurring) (stating “a guilty
       plea is a serious and sobering occasion inasmuch as it constitutes a waiver of the
       fundamental rights to a jury trial [citation], to confront one’s accusers [citation], to




                                                - 13 -
       present witnesses in one’s defense [citation], to remain silent [citation], and to be
       convicted by proof beyond all reasonable doubt”); Jackson, 118 Ill. 2d at 188
       (“When an accused enters a plea of guilty he is, in effect, waiving his right to trial
       either by a jury or by the court.”); see also Ill. S. Ct. R. 402(a)(4) (eff. July 1, 2012).
       Concomitantly, the trial judge decides, in the exercise of his or her discretion, to
       permit the defendant to dispense with a trial and legally deem the defendant guilty
       of the relevant charge. See People v. Henderson, 211 Ill. 2d 90, 103 (2004) (“A
       decision of the circuit court with respect to the acceptance or rejection of a
       negotiated plea is reviewed for an abuse of discretion, and the judgment of the
       reviewing court will not be substituted for that of the trial court.”); People v.
       McCutcheon, 68 Ill. 2d 101, 106 (1977) (noting that, when a guilty plea is accepted
       by the trial court, the court has determined that the plea is voluntary and that there
       is a factual basis for the plea).

¶ 33       Consequently, we regard this moment as most akin to “the start of a trial.” See
       Martinez v. Illinois, 572 U.S. 833, 840 (2014) (per curiam) (“Jeopardy attaches
       when ‘a defendant is “put to trial” ’ ” (quoting Serfass v. United States, 420 U.S.
377, 388 (1975))); see generally id. (overturning this court’s decision in People v.
       Martinez that, despite the rule jeopardy attaches when a jury is empaneled and
       sworn, jeopardy had not attached because Martinez “ ‘was never at risk of
       conviction’ ” where “ ‘[t]he State indicated it would not participate prior to the jury
       being sworn’ ” (quoting People v. Martinez, 2013 IL 113475, ¶ 39)). We reject
       those cases that opine that a defendant is not placed in jeopardy “in any meaningful
       sense” upon acceptance of a guilty plea. See, e.g., United States v. Santiago Soto,
       825 F.2d 616, 620 (1st Cir. 1987).

¶ 34       Therefore, this court holds that jeopardy attaches when the trial court
       unconditionally accepts defendant’s plea. See, e.g., Guillen, 2014 IL App (2d)
131216, ¶ 36 (noting that “[t]he majority of other courts have adopted the position
       that jeopardy attaches when a trial court unconditionally accepts the plea, regardless
       of whether that final acceptance occurs during the initial plea proceeding or
       thereafter”).

¶ 35      Turning to the present case, we now consider whether the trial court
       unconditionally accepted the defendant’s guilty plea. The State maintains that,
       despite the trial court stating that it “accepted” defendant’s plea, the context makes




                                                 - 14 -
       clear that it only found defendant’s waiver of his rights knowing and voluntary. The
       State cites as dispositive the fact that defendant “did not unequivocally plead
       guilty” nor request to enter an Alford plea.

¶ 36       A trial court’s decision to accept a guilty plea, however, is not dependent upon
       a defendant’s unequivocal admission of guilt but the existence of certain
       requirements as delineated in Illinois Supreme Court Rule 402 (eff. July 1, 2012).
       The decision whether to accept a guilty plea is wholly within the court’s discretion.
       See id.; Henderson, 211 Ill. 2d at 103 (“A decision of the circuit court with respect
       to the acceptance or rejection of a negotiated plea is reviewed for an abuse of
       discretion ***.”); Barker, 83 Ill. 2d at 333; People v. Church, 334 Ill. App. 3d 607,
       614-15 (2002). Here, the court stated: “[s]how the Court finds that defendant’s plea
       of guilty and his waiver of his right to remain silent and his waiver of his right to a
       jury trial to be knowing and intelligently entered into and executed in writing,
       accepted by the Court.” (Emphases added.). Following its determination that the
       plea was voluntary and a factual basis existed, the court clearly accepted
       defendant’s guilty plea. In determining whether a court “accepts” a guilty plea, we
       can think of no clearer indication of a court’s assent than the words “accepted by
       the Court.” Thus, whatever comments defendant subsequently made that allegedly
       prompted the court to sua sponte vacate defendant’s guilty plea do not inform this
       part of the analysis.

¶ 37       Because jeopardy attached when the trial court unconditionally accepted
       defendant’s guilty plea, we now must consider whether jeopardy terminated in such
       a manner as to render the subsequent bench trial barred by double jeopardy. See
       Martinez, 572 U.S. at 841 (“The remaining question is whether the jeopardy ended
       in such a manner that the defendant may not be retried.”).


¶ 38                       Whether Jeopardy Terminated “Improperly”

¶ 39       Before reaching the merits of whether jeopardy terminated improperly in the
       instant case, we briefly describe the concept of “continuing jeopardy.” Section 3-
       4(a) forbids a subsequent prosecution for the same offense where the former
       prosecution terminated “improperly.” 720 ILCS 5/3-4(a)(3) (West 2014). “In the
       parlance of double jeopardy case law, jeopardy ‘continues’ if *** the jeopardy that
       attached in the first trial remains open so that defendant can be reprosecuted for the



                                               - 15 -
       same crime without violating the bar against double jeopardy.” People v. Daniels,
       187 Ill. 2d 301, 310-11 (1999). Conversely, “[j]eopardy ‘terminates’ if the trial
       concludes under conditions in which defendant could not be retried without
       violating the double jeopardy rule, e.g., if defendant is acquitted of a crime.” Id. at
       311.

¶ 40       In Cabrera, the appellate court applied the principle of continuing jeopardy to
       a guilty plea proceeding. 402 Ill. App. 3d at 449 (observing that “section 3-4(a)(3)
       makes no distinction between a jury or bench trial that terminates improperly and a
       guilty plea hearing that terminates improperly”). Cabrera explained that, like a
       bench or jury trial that terminates properly and thus allows for retrial, a guilty plea
       proceeding may likewise terminate properly under certain circumstances and
       permit successive prosecution. Id. Specifically, Cabrera likened a proper
       termination of a guilty plea hearing to a proper declaration of a mistrial during trial.
Id. at 450.

¶ 41       Relevant here, in Cabrera, the judge accepted the defendant’s plea of guilty to
       armed robbery after admonishing the defendant, concluding that the plea was
       entered freely and voluntarily, and finding a sufficient factual basis for the plea. Id.
       at 442. When the defendant was permitted to address the judge, it was revealed that
       he had two prior Illinois Department of Corrections sentences for which he had
       served several years. Id. The judge expressed astonishment over the deal made
       between the defendant and the State and conveyed to the defendant how lucky he
       was. Id. The following exchange was then had:

             “ ‘THE DEFENDANT: I hate to tell you the truth, Your Honor, you know
          what I’m saying, I plead guilty because of my background. I can’t show my
          innocence. That’s the only thing wrong with my life. Can’t show my innocence
          because of my background.

              THE COURT: Are you telling me that you are innocent of this charge?

              THE DEFENDANT: Yes, Your Honor. Yes, Your Honor.’ ” Id. at 442-43.

¶ 42       Despite the defendant’s protests, the trial judge vacated the plea and stated that
       he would not accept a guilty plea from an innocent person. Id. at 443. Subsequently,
       after a bench trial, the defendant was found guilty of all counts. Id. The defendant




                                                - 16 -
       was sentenced on the armed robbery counts, which included the armed robbery
       count to which he had pled guilty. Id.

¶ 43        In assessing whether jeopardy terminated improperly, the appellate court began
       by noting that, although Illinois courts are not prohibited from accepting guilty
       pleas from defendants who maintain their innocence, it is within a trial court’s
       discretion to reject such pleas and reinstate a not guilty plea. Id. at 451. For this
       rule, Cabrera relied on this court’s decision in Hancasky. Id. (citing Hancasky, 410
       Ill. at 153). Hancasky provides that

           “a court may set aside or withdraw a plea of guilty, on its own motion and
           without the consent of a defendant, in cases where the evidence shows that the
           defendant is insane, or under some similar disability, or where the court has
           good reason to doubt the truth of the plea, or where it is affirmatively shown
           that the plea of guilty was induced by some promise on the part of the State’s
           Attorney or others in authority, or where it is obvious that a defendant has been
           misinformed as to his rights.” 410 Ill. at 154-55.

¶ 44       Cabrera rejected the defendant’s argument that the judge had to ignore the
       defendant’s protestations of innocence that occurred after the judge accepted the
       guilty plea and proceeded to sentencing. 402 Ill. App. 3d at 451-52. Instead, the
       appellate court concluded that the judge had good reason to doubt the truth of the
       plea and thus jeopardy had not terminated improperly. Id. at 451, 453.

¶ 45       Turning to the instant case, we must determine whether the trial judge properly
       exercised his discretion 1 in vacating sua sponte defendant’s guilty plea. See
       Hancasky, 410 Ill. at 154-55 (evaluating the trial court’s decision declining to
       withdraw a plea of guilty on its own motion for an abuse of discretion); Cabrera,
402 Ill. App. 3d at 450 (applying the abuse of discretion standard to the judge’s
       decision to vacate sua sponte its acceptance of the defendant’s guilty plea); People
       v. Peterson, 311 Ill. App. 3d 38, 46 (1999) (concluding that the trial court did not
       abuse its discretion in revoking acceptance of the defendant’s guilty plea); see also
       People v. Hughes, 2012 IL 112817, ¶ 32 (“Generally, the decision to grant or deny

           1
            At oral argument, defendant asserted that a higher standard of review should govern the
       question of whether the trial court properly vacated the plea sua sponte. Not only was this argument
       not contained in defendant’s briefs, but defendant sets forth no supporting case law.




                                                     - 17 -
       a motion to withdraw a guilty plea rests in the sound discretion of the circuit court
       and, as such, is reviewed for abuse of discretion.”). “An abuse of discretion will be
       found only where the court’s ruling is arbitrary, fanciful, unreasonable, or no
       reasonable person would take the view adopted by the trial court.” People v.
       Delvillar, 235 Ill. 2d 507, 519 (2009).

¶ 46       Defendant argues that the appellate majority correctly concluded that the trial
       court had no good reason to doubt the truth of the plea. Defendant maintains that,
       unlike the defendant in Cabrera, he was not attempting to enter an Alford plea and
       his statements were not proclamations of innocence. Defendant further represents
       that his statements merely show that he was agreeing that the State’s witnesses
       would testify in accordance with the factual basis and he was seeking leniency in
       allocution. At worst, defendant contends that his statements “questioned the
       subpoena powers of the State and attempted to explain the optics of the State’s
       factual basis, especially considering that the State’s factual basis included reference
       to conduct for which [he] was not pleading guilty.” Defendant notes that he did not
       affirmatively consent to the vacatur of the plea and his comment that he “didn’t
       want to be in here fighting [the charges],” demonstrated that he wished to continue
       with the plea. Thus, defendant asserts that this court should find that his “post-plea
       comments about the factual basis for his plea were not intended to cast doubt on
       the plea or an attempt to enter into an Alford plea.”

¶ 47       The State, however, contends that a defendant may provide a trial court with
       reason to doubt the truth of a plea by asserting his innocence. Specifically, the State
       observes that defendant repeatedly cast doubt upon his plea and did not admit his
       guilt. After the State presented its factual basis, the State asserts that, when the trial
       court asked defendant if he agreed with the factual basis, defendant denied that the
       described events had occurred. In response, the court asked defendant whether the
       witnesses would testify in accordance with the factual basis. Defendant backtracked
       and agreed. However, defendant later asserted that, if a trial were held or if the
       witnesses did testify, they would testify differently. Because the court was not
       required to accept the guilty plea when defendant first cast doubt on his guilt, the
       State maintains that it was not “required to finalize the plea” when defendant again
       cast doubt upon his guilt.




                                                 - 18 -
¶ 48       Before addressing the parties’ arguments, we deem it necessary to review the
       appellate majority’s analysis of this issue. A majority of the appellate court noted
       that Cabrera “explained the concept of claim of innocence, interchanging it with
       the rule that the trial court may withdraw a guilty plea when it has good reason to
       doubt the truth of the plea.” (Emphasis added.) 2019 IL App (3d) 160494 ¶ 34. In
       analyzing whether the trial court had good reason to doubt the truth of the plea, the
       appellate majority began by noting that the trial court had “clarified for [defendant]
       (as required by Illinois Supreme Court Rule 402(d)(3) (eff. July 1, 2012)) that even
       if he pled guilty, thereby fulfilling his part of the agreement, the judge was free to
       deviate from the State’s part of the agreement regarding its sentencing
       recommendation.” Id. ¶ 37. Thus, defendant’s “probation was not assured.” Id.
       Thereafter, the appellate majority noted how, after the factual basis was recited, the
       court clarified that the prosecutor was reducing the charges to misdemeanors. Id.
       ¶ 38. According to the appellate majority, the “prosecutor responded in the
       affirmative and expressly justified the reduction by stating that it had been made at
       the specific request of the complaining witnesses—defendant’s parents.” Id. The
       appellate majority surmised: “[a]ccepting that statement as true, it would not be
       unreasonable to infer from that fact that [defendant’s] parents might also have
       voiced to him an intent to not appear or testify against him at trial.” Id. Thereafter,
       the appellate majority pointed to the exchange between defendant and the court that
       occurred when “the court had earlier asked defendant if the State’s factual recitation
       was what happened.” Id. ¶ 39. The appellate majority emphasized that the court
       knew that defendant did not agree with all the allegations in the factual basis but
       nevertheless accepted the plea. Id. Finally, the appellate majority observed that,
       when defendant was given the opportunity to make a statement prior to sentencing,
       defendant

          “was faced with a dilemma at that point. Did he remain silent and hope that the
          judge, who had possibly already hinted that he thought defendant might have
          received too good a deal, would honor the State’s sentencing recommendation
          or did he try to explain what he believed to be inaccuracies in the State’s recited
          factual basis in the hope of protecting the State’s recommendation from judicial
          deviation? It appears from the beginning of his statement that he had chosen the
          latter option.” Id. ¶ 41.




                                               - 19 -
       After faulting the trial court for interrupting defendant when defendant began to
       again call the factual basis into question, the appellate majority noted that defendant
       had not previously claimed to be innocent of the charges to which he pled guilty
       and that no reasonable basis supported an inference that he was making such a
       claim. Id. ¶¶ 42-43. According to the appellate majority, defendant was simply
       referring to the “optics” of the factual basis. (Emphasis omitted.) Id. ¶ 43. Indeed,
       the factual basis looked and sounded “ ‘bad’ ” and contained allegations related to
       crimes to which defendant was not pleading guilty, i.e., criminal trespass to a
       residence. Id. To support its contention that defendant was merely referring to the
       “optics” of the factual basis, the majority cited its own determination, on appeal,
       that the State’s inability to prove those allegations at trial required reversal of
       defendant’s conviction for felony criminal trespass. Id. Finally, the majority then
       concluded that, because “a clear and unequivocal claim by defendant of innocence
       of the crimes to which he ha[d] pled guilty” had not occurred, “there [was] no
       evidence to show that the guilty plea proceeding terminated properly.” Id. ¶¶ 44-
       45.

¶ 49        We find fault with the appellate majority’s analysis in several respects. First, as
       noted by the dissent, the appellate majority engaged in speculation to arrive at its
       conclusion. See id. ¶ 54 (Schmidt, J., concurring in part and dissenting in part). The
       appellate majority framed the guilty plea proceeding from defendant’s point of view
       and drew unsubstantiated assumptions. Nowhere in the record does it affirmatively
       support the appellate majority’s representations of what defendant was thinking or
       his motivations for saying what he did. For example, the majority concludes that,
       at the point the trial court accepted defendant’s plea, it knew that defendant did not
       agree with “all” of the allegations. One could just as easily conclude that defendant
       did not agree with any of the allegations; it is impossible to say. Second, and in a
       similar vein, we are not concerned nor tasked with deciphering the reasons why
       defendant made the comments he did. As mentioned, the appellate majority
       commented that, accepting the prosecutor’s statement as true that the charges were
       being reduced due to the request of the complaining witnesses, i.e., defendant’s
       parents, “it would not be unreasonable to infer from that fact that [defendant’s]
       parents might also have voiced to him an intent to not appear or testify against him
       at trial.” (Emphasis added.) Id. ¶ 38 (majority opinion). The appellate majority’s
       analysis was not in accord with the abuse of discretion standard. See People v.
       Burtron, 376 Ill. App. 3d 856, 863 (2007) (“A reviewing court does not consider



                                                - 20 -
       whether it would have made the same decision if placed in the position of the trial
       court ***.”). Furthermore, we are unsure how the majority reached the conclusion
       that defendant was simply trying to explain the “optics” of the factual basis based
       upon the appellate majority’s determination, made more than three years after the
       March 10, 2016, change of plea hearing, that the State failed to prove those
       allegations relating to a different crime. Finally, the majority construed Hancasky
       far too narrowly.

¶ 50       As mentioned, Hancasky provides that a trial court may sua sponte vacate a
       guilty plea where the trial court has “good reason to doubt the truth of the plea.”
410 Ill. at 155. Certainly, Cabrera provides the clearest example of a situation
       where a trial court would have reason to doubt the truth of the plea—the defendant
       made it explicitly clear that he was innocent but pleading guilty nonetheless. See
402 Ill. App. 3d at 443. Contrary to the instant appellate majority’s interpretation,
       however, Cabrera does not stand for the proposition that the Hancasky exception
       is met only where “a clear and unequivocal claim by defendant of innocence of the
       crimes to which he has pled guilty,” i.e., an Alford plea, has been made. See 2019
IL App (3d) 160494, ¶¶ 34-35, 44. Defendant likewise argues that, because he did
       not attempt to enter an Alford plea, the Hancasky exception was not met. The
       meaning of “good reason to doubt the truth of the plea” is not so narrow, nor is the
       discretion of a trial judge so confined. See Hancasky, 410 Ill. 148; see also
       Martinez, 572 U.S. at 840 (disparaging the application of rigid and mechanical rules
       in answering the question of whether jeopardy has terminated improperly); People
       ex rel. Roberts v. Orenic, 88 Ill. 2d 502, 507-08 (1981) (“The facts of each case
       must be examined to determine the credibility of a double jeopardy claim.”). We
       also note that Hancasky predated Alford by nearly 20 years. See Alford, 400 U.S.
25; Hancasky, 410 Ill. 148.

¶ 51       Based on the record before us, we cannot say that the judge abused his
       discretion in vacating the guilty plea sua sponte. We note the dichotomy between
       reviewing a record for the presence of evidence demonstrating a “good reason to
       doubt the truth of the plea” where defendant failed to object and preserve the issue
       for review. After the factual basis was recited, the judge asked defendant, “[i]s that
       what happened?” Defendant replied, “Not—no, but I don’t want to be in here
       fighting it. I’d rather—.” The judge then asked him, “[i]f you don’t agree that that’s
       what happened, do you think that’s what the witnesses would say if they were




                                               - 21 -
       here?” Defendant replied, “Yeah.” The judge then immediately accepted the plea.
       When permitted to give a statement, defendant explained, “I want to say I know it
       sounds bad in the statement that was given, but if it was to go to trial no one would
       be coming to court. Or if they did they would say that—.” The judge interjected
       and vacated the plea.

¶ 52       Though defendant and the appellate majority point out that the trial judge
       accepted the plea already knowing that defendant took issue with the State’s factual
       basis, the judge had at least assured himself that defendant agreed that the witnesses
       would testify in conformance with the factual basis should the case go to trial. It is
       evident that the judge was assessing whether defendant’s guilty plea was knowing
       and voluntary. See Barker, 83 Ill. 2d at 333 (noting “a court is not precluded from
       accepting a plea of guilty, in spite of a defendant’s claim of innocence, if the record
       reflects a factual basis from which a jury could find the defendant guilty of the
       offense to which the plea was entered”); Ill. S. Ct. R. 402(c) (eff. July 1, 2012)
       (“The court shall not enter final judgment on a plea of guilty without first
       determining there is a factual basis for the plea.”).

¶ 53       However, when defendant later addressed the trial court, he again expressed his
       disapproval of the factual basis by stating that it “sound[ed] bad in the statement
       that was given.” Yet, for the first time, defendant then made clear that he no longer
       conceded that, if the case went to trial, the witnesses would even appear to testify
       or would testify in conformance with the factual basis. Defendant need not have
       finished his statement for the court to have ascertained that defendant was now
       additionally challenging the State’s ability to prove the allegations set forth in the
       factual basis.

¶ 54       For purposes of determining whether there is “good reason to doubt the truth of
       the plea,” we see no appreciable difference between a defendant who explicitly
       claims to be innocent and one who denies that the events in question occurred in
       the manner described by the State or that the State could present supporting witness
       testimony. (Emphasis added.) See, e.g., Peterson, 311 Ill. App. 3d at 46 (finding
       the trial court did not abuse its discretion in vacating guilty plea where the
       defendant stated three times that he was “ ‘wrongly accused’ ” of the crimes and
       that he was sick, seriously ill, and needed health care). As noted by defendant, he
       had not entered an Alford plea. Instead, he entered a plea of guilty, yet his wholesale




                                               - 22 -
       repudiation of the factual basis indicated a misunderstanding of the consequences
       of pleading guilty, i.e., that he understood the nature of the charge against him and,
       by so pleading, stipulated to the facts contained in the factual basis. See Ill. S. Ct.
       R. 402(a), (b) (eff. July 1, 2012); see also Barker, 83 Ill. 2d at 329-30 (noting that
       the reasons cited as to why the defendant’s argument his plea was rendered
       involuntary were that the trial court failed to admonish him regarding the requisite
       specific intent, defendant had agreed with the factual basis, and defendant had no
       question about the charge or what it meant); People ex rel. Daley v. Suria, 112 Ill.
2d 26, 32 (1986) (“The determination required by [Rule 402(c)] is intended to
       protect those accused of crime by ensuring that they have not pleaded guilty by
       mistake or under a misapprehension, or been coerced or improperly advised to
       plead to crimes they did not commit.”); Bellmyer, 199 Ill. 2d at 538-39 (stating
       stipulated bench trials are considered equivalent to guilty pleas where a defendant
       “stipulates not only to the evidence, but also to the sufficiency of the evidence to
       convict”).

¶ 55       Because the trial court did not abuse its discretion in vacating defendant’s guilty
       plea sua sponte, defendant’s bench trial did not offend the bar against double
       jeopardy. Because no error occurred, defendant cannot meet his burden of
       demonstrating plain error. See Thompson, 238 Ill. 2d at 613.


¶ 56                           Defendant’s Alternative Arguments

¶ 57       Alternatively, defendant first asserts that the trial court abused its discretion by
       vacating his guilty plea without a recognized legal basis or an express request from
       the parties and without following any recognized procedures pursuant to Illinois
       Supreme Court Rules 604(d) (eff. July 1, 2017) and 605(c)(2), (5) (eff. Oct. 1,
       2001).

¶ 58       For the reasons described above, we reject defendant’s argument that the trial
       court lacked a recognized legal basis for vacating the plea. Because the court had
       “good reason to doubt the truth of the plea” pursuant to Hancasky, the court need
       not have obtained the parties’ consent to vacate the plea. Accordingly, Rule 604(d)
       has no application to these facts. Ill. S. Ct. R. 604(d) (eff. July 1, 2017) (directing
       the defendant to file a motion to withdraw the plea of guilty and vacate the judgment
       where the defendant is challenging the plea). Rule 605(c) also does not apply



                                                - 23 -
       because it is implicated when judgment has been entered and at the time of
       sentencing. Ill. S. Ct. R. 605(c) (eff. Oct. 1, 2001).

¶ 59        Second, defendant alternatively contends that trial counsel was ineffective for
       failing to object to the “double jeopardy violation and the judge’s capricious
       vacatur of the negotiated plea agreement.” To show ineffective assistance of
       counsel, defendant must establish that counsel’s failure to so object was both
       deficient and caused him prejudice. See People v. Veach, 2017 IL 120649, ¶ 30. As
       noted by the State, defendant cannot demonstrate prejudice because there is no
       reasonable probability that an objection would have resulted in the trial court
       permitting defendant to persist in his plea in light of defendant’s repudiation of the
       factual basis.


¶ 60                                     CONCLUSION

¶ 61       In the context of a guilty plea proceeding, jeopardy attaches when the trial court
       unconditionally accepts the guilty plea. A formal finding of guilt is not required,
       nor is imposition of a sentence. See Jackson, 118 Ill. 2d at 188-89. Here, the court
       unconditionally accepted defendant’s guilty plea, and therefore jeopardy attached.
       Jeopardy did not, however, terminate improperly, where the court sua sponte
       vacated defendant’s guilty plea. The court did not abuse its discretion in vacating
       the plea because it had “good reason to doubt the truth of the plea,” pursuant to
       Hancasky. See 410 Ill. at 154-55. Because jeopardy did not terminate improperly,
       (720 ILCS 5/3-4(a) (West 2014)), defendant’s subsequent bench trial on the same
       offense did not violate the prohibition against double jeopardy. As no double
       jeopardy violation occurred, no error, let alone plain error, was present. See
       Thompson, 238 Ill. 2d at 613. Because defendant cannot demonstrate prejudice, his
       claim of ineffective assistance of counsel also fails. See Veach, 2017 IL 120649,
       ¶ 30.

¶ 62      Accordingly, the judgment of the appellate court is reversed in part.
       Defendant’s conviction for misdemeanor domestic battery is reinstated, and the
       cause is remanded to the trial court for sentencing thereon.


¶ 63      Appellate court judgment affirmed in part and reversed in part.




                                               - 24 -
¶ 64   Circuit court judgment affirmed in part and reversed in part.

¶ 65   Cause remanded.




                                          - 25 -